McCarran, C. J.,
concurring:
I concur.
In my judgment this case must be reversed for reasons in addition to those dwelt upon in the opinion of Mr. Justice Coleman. The force and effect of the error to which I refer is best understood when the record is made clear. The indictment charges:
“That said defendant, on the 31st day of March, A. D. 1916, or thereabouts, * * * at and within the county of Churchill, State of Nevada, while then and there an employee of the county of Churchill, a political subdivision of the State of Nevada, to wit, the duly appointed and acting manager of the Churchill County Telephone and Telegraph System, which said system being then and there exclusively owned and operated by the said county of Churchill, State of Nevada, and then and there, by virtue of said employment, as manager aforesaid, there came into the possession and under the control of said defendant, for transmission to the county treasurer of the said county of Churchill, State of Nevada, the sum of $556.02, lawful money of the United States, of the personal property of the said county of Churchill, State of Nevada, said sum, $556.02, lawful money, being public money received by said defendant for the said county of Churchill, State of Nevada, during the month of March, A. D. 1916, while said public money and personal property were so in his possession and under his control by virtue of said employment aforesaid, then and there, to wit, on the 31st day of March, A. D. 1916, or thereabouts, said defendant did wilfully, feloniously, and unlawfully use, embezzle, and convert said sum of public money and personal property, received by him as aforesaid, for his own private purposes and for a purpose other than one duly authorized by law.”
During the course of the trial testimony was admitted of other shortages, as such were made to appear in the books of the telephone office. It must be presumed that the court admitted this testimony only under the well-*496known exception to the rule excluding proof of crimes other than that of which the defendant stands accused.
The court, at the request of the defendant, gave the following instruction:
“The particular offense charged against the defendant is an alleged shortage occurring on or about the 31st day of March, 1916, and it is for that offense, and for that offense alone, that the defendant is on trial'. While the testimony of other alleged shortages in the year 1916 have been admitted in evidence, it is only proper for you to consider such testimony in so far as the same tends to throw light upon the transactions of the month of March, 1916, as alleged in the information, and before you can convict the defendant of the offense charged in the information you must find from the evidence beyond a reasonable doubt that the offense alleged in the information was committed on or about the 31st day of March, 1916.”
The case having been submitted to the jury, the record discloses that they appeared in court some hours later, at which time a colloquy took place between members of the jury and the court. In part it appears as follows:
“Foreman of the Jury — One or two members want to ask a few questions.
“The Court — Do you mean as to some feature of the testimony, or do you want additional instructions ?
“Juryman — On instructions.
“The Court — As to some feature of the instructions ?
“Juryman — In regard to using the evidence as introduced in the book, whether we should go to the last of the year or not in that book. I don’t understand the instructions, whether we are to use the testimony as introduced by the books up to the last of the year. Perhaps I can make it a little plainer yet — whether the shortage claims to be monthly or just March; whether that can be traced up from month to month to tend to connect the shortage for the month of March; whether *497it can be traced up to the end of the year or not. That is the misunderstanding, is it not?
“Jury — Yes.
“Mr. Frame (counsel for defendant) — I would suggest that the court call their attention to the instruction that covers that point.
“The Court — Of course, if the jury does not feel clear as to what the law is concerning any features, I think they should be given additional instructions; however, the court cannot give any further instructions, except in writing, except desired by counsel. If the plaintiff or defendant wishes to submit any additional instruction to the jury, I think the thing to do would be to pass upon those as presented, and then submit additional instructions if the jury does not feel clear. Of course, I am willing to follow the instructions of counsel.
“Mr. Frame — I was going to suggest that the court read to the jury the instructions already given on that point, and if not satisfactory, or the j ury wants further information or any member of it, and indicates that, then we will know just what point, particular point, to address an instruction to.”
Here it appears that the court read the instruction bearing upon this phase of the evidence, and then the colloquy continued:
“Juryman — That particular place that the difficulty arises in the minds of the j urors is whether that can be connected with any shortage during the month of March, can be traced from month to month up to the end of the year. Some of them are not clear — don’t feel satisfied that they can go beyond the month of March.
“The Court — If counsel consents that any additional instruction can be given verbally or in writing as the law permits, you may insist on that.
“Mr. Frame — However, I would have no objection to the court orally explaining this instruction to the jury.”
Whereupon the court proceeded as follows:
“Then, gentlemen of the jury, I will further instruct *498you, as to the instructions already given, that it is proper for you to consider all of the testimony, certainly, which is before you, and that you may and should take into consideration all of the testimony as submitted, whether it be concerning transactions that took place in 1916 or the year previous, in determining whether or not the defendant is guilty of the charge contained in the information, but that you only take those things into consideration for the purpose of considering and determining whether the defendant is guilty of the charge as contained in the information and for no other purpose.
“Mr. Frame — And, if the court please, I desire to request the court at this time to add the further instruction to the one already given to the effect that the jury would not be justified in convicting the defendant of any — upon any shortage which is alleged to have occurred within some other month, or at some other time than March 81, 1916.
“The Court — I will say further, gentlemen, by way of instruction, that you cannot find the defendant guilty of any other charge than that contained in the information, but that in determining whether or not he is guilty of the charge in the information that you are permitted and should take into consideration all of the evidence as to the circumstances and transactions during the time covered by the testimony during the time not only of 1917, all of 1916, during the year 1916. Does that cover the point, gentlemen ?
“Juryman — That covers the point, I think.”
Undoubtedly this was the turning-point in the case, for it is disclosed that the jury returned in but a few minutes with a verdict of guilty. The oral instruction given by the court as to the evidence of other shortages was erroneous. The court used the significant language:
“You may and should take into consideration all of the testimony as submitted, whether it be concerning transactions that took place in 1916 or the year previous, in determining whether or not the defendant is guilty of the charge contained in the information.”
*499And again the court said:
“In determining whether or not he is guilty of the charge in the information, * * ' * you are permitted and should take into consideration all of the evidence as to the circumstances and transactions during the time covered by the testimony, during the time not only of 1917, all of 1916, during the year 1916.”
There is no rule of criminal jurisprudence to which the authorities have more tenaciously adhered than that which applies to proof of other crimes than that for which the defendant stands accused. The general rule in this respect, and that which has constituted an unalterable rule in American jurisprudence, is that, when one is put upon trial for an offense, if he is to be convicted at all, it must be only upon evidence which shows his guilt of that offense. To this rule there is a well-defined exception. This exception, it may well be stated, permits the prosecution to put in evidence all relevant facts and circumstances which tend to establish any of the constituent elements of the crime of which the defendant is accused in the case on trial, even though such facts and circumstances tend to prove that the defendant has committed other crimes. The application of the exception of the admissibility of evidence must depend largely on the crime charged and the circumstances under which the same was committed. Evidence of this character, when the same is admitted by the trial court, calls for an instruction to the jury emphatically limiting the purpose for which such evidence may be considered by them. Evidence of other offenses than that charged in an indictment has been in all jurisdictions guarded against, and courts and text-writers have warned against the introduction of such, drawing attention to the havoc that may be wrought unless safeguarded by instruction clear and unequivocal.
By the language of the trial court here the jury was instructed, and that, too, at a point in their consideration when a misguiding word meant the fixing of the verdict, that in determining whether or not the defen*500dant was guilty of the charge in the information they should take into consideration all of the evidence as to the circumstances and transactions during the time covered by the testimony, during the years 1916 and 1917. The jury was told by the court that they should only take those things into consideration for the purpose of considering and determining whether the defendant was guilty of the charge as contained in the information, and for no other purpose. Here was a direction from the court that the jury should consider the evidence of other shortages to establish the shortage —hence the crime — of March 31, 1916. This instruction had a direct bearing upon a peculiar element of evidence, namely, the books of the telephone office; and here the observation in the opinion of Mr. Justice Coleman is most pertinent:
“The defendant was not the bookkeeper, did not understand bookkeeping, was not familiar with the books, and his attention was never directed to the items on the pages introduced in evidence.”
Had the evidence been admissible at all, and we have held to the contrary in the opinion of Mr. Justice Coleman, it was proper that it should be accomplished by instructions designating and limiting the purpose for which it should be considered. In this respect it may be observed that such evidence is admissible, as I have already stated, and may be considered by the jury, for the purpose of establishing motive or purpose, or as proving a general plan or scheme followed or carried out by the accused.
“When such testimony is received,” says the Supreme Court of Colorado,“the trial judge should then limit it to the purpose for which it is admitted. (Jaynes v. People, 44 Colo. 535, 99 Pac. 325, 16 Ann. Cas. 787.)